There is in the transcript no record of any warrant of arrest, issued for appellant; no record of any trial, or conviction, in the county court, where the prosecution purports to have originated; no record of an appeal bond from the county court to the circuit court; in fact nothing to show that the circuit court acquired jurisdiction of the person of appellant. The "judgment entry," contained in the record, indicates that she was tried under an indictment, but there is no indictment in the record. For all these reasons the judgment is reversed, and the cause remanded. Hawkins v. State, 20 Ala. App. 285,101 So. 514.
Reversed and remanded.